Case: 22-60082     Document: 00516554914         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 22-60082                              FILED
                                Summary Calendar                    November 22, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Zhongjin Chen,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 407 382


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Zhongjin Chen, a native and citizen of China, petitions for review of
   the decision by the Board of Immigration Appeals (BIA) dismissing his appeal
   of the denial by the immigration judge (IJ) of an application for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60082      Document: 00516554914           Page: 2    Date Filed: 11/22/2022




                                     No. 22-60082


   (CAT). We lack jurisdiction to review Chen’s argument, which Chen failed
   to present to the BIA, that the IJ applied the incorrect legal standard to show
   an exception to the one-year time limitation for filing his asylum application.
   See 8 U.S.C. § 1252(d)(1); Fakhuri v. Garland, 28 F.4th 623, 627 (5th Cir.
   2022).      We also lack jurisdiction to review the BIA’s fact-based
   determination that Chen failed to establish that changed circumstances
   excused his untimely asylum application. See 8 U.S.C. § 1158(a)(2)(B), (D);
   Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
            The unsupported and conclusory assertions by Chen that village
   officials persecuted him for his opposition to forced sterilization, rather than
   for insisting on disability benefits for his father, are insufficient to compel a
   finding that a nexus existed between the harm Chen suffered and a protected
   ground for purposes of withholding of removal. See Revencu v. Sessions, 895
   F.3d 396, 402 (5th Cir. 2018), as revised (Aug. 2, 2018); Wang v. Holder, 569
   F.3d 531, 537 (5th Cir. 2009). Because Chen failed to show a nexus between
   his altercation with village officials and a protected ground, we do not
   consider Chen’s further arguments as to past persecution based on his
   political opinion. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Because
   he failed to show the required nexus, Chen was also not entitled to a
   rebuttable presumption of a clear probability of future persecution on this
   basis, see Revencu, 895 F.3d at 402, and his arguments, which depend on such
   a shifted burden, show no legal error in the agency’s conclusion that he failed
   to show a clear probability of future persecution. See Monsonyem v. Garland,
   36 F.4th 639, 642 (5th Cir. 2022); Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.
   2004).
            Chen’s argument that the BIA erred in rejecting his claim of a
   reasonable fear of future persecution on the basis of religion is likewise
   unavailing. Nothing in the record compels a conclusion contrary to the BIA’s




                                          2
Case: 22-60082       Document: 00516554914        Page: 3   Date Filed: 11/22/2022




                                   No. 22-60082


   determination that he failed to show that the Chinese government was or
   would become aware of his religious conversion. See Wang, 569 F.3d at 537.
           As to BIA’s denial of CAT relief, Chen’s conclusory assertions of
   entitlement to relief are insufficient to compel a conclusion contrary to the
   BIA’s determination that Chen failed to show he would personally be at risk
   of torture if returned to China. See Wang, 569 F.3d at 537; Chen, 470 F.3d at
   1139.
           The petition for review is DENIED in part and DISMISSED for
   lack of jurisdiction in part.




                                         3